Citation Nr: 1755240	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-12 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder to include as secondary to painful bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis, and tinnitus. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1978 to April 1981 and from May 1988 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, OK that denied entitlement to service connection for a sleep disability.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development is necessary before the Board can reach a decision on the merits.

The Veteran contends that he has a current sleep disability that is the result of his service-connected bladder and prostate disabilities, and/or tinnitus. See the June 2017 hearing transcript at 5-6.  He underwent a sleep study at the Sleep Clinic in May 2010.  At that time, he was diagnosed with severe obstructive sleep apnea with a significant REM-related component, associated with severe oxygen desaturations.  Dr. G.H.M. subsequently noted in a private medical opinion dated October 11, 2013 that the Veteran had sleep apnea and "chronic insomnia," and that his symptoms of insomnia were "as likely as not a consequence of the bladder urgency symptoms which are believed to have originated from bladder/prostate injuries that occurred while he was on active duty with the US Marine Corps."  

It is unclear from Dr. G.H.M.'s opinion and the other evidence of record whether the Veteran has a DSM-compliant clinical diagnosis of insomnia, or whether the Veteran has insomnia symptoms that are simply manifestations of other disabilities.  See a September 2009 independent medical examination (noting that the Veteran has great difficulty sleeping, has sleep deprivation, and has a constant sense of urgency and a voiding dysfunction).  On remand, the Veteran should be afforded a VA examination assessing the nature and etiology of his claimed sleep disorders.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified professional to assess the nature and etiology of the Veteran's sleeping problems.  

The Veteran's electronic claims file must be made available to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his sleeping problems.  Upon review of the record, interview of the Veteran and examination, the examiner should respond to each of the following:

a) Clarify the Veteran's diagnoses.  Does the Veteran have a DSM-compliant clinical diagnosis of insomnia? Please explain the medical reasons in support of the conclusion.  

b) For every diagnosed sleep disorder, to include sleep apnea and insomnia (if identified), is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of service?  

c) Notwithstanding the answer to (b) above, for every diagnosed sleep disorder, to include sleep apnea and insomnia (if identified), is it at least as likely as not that such disability was caused or aggravated beyond its natural progression by his service connected bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis, and/or tinnitus?  

In providing a response to the questions above, the examiner should consider and comment upon the private medical opinion from Dr. G.H.M. dated October 11, 2013; the May 2010 sleep study, and the September 2009 independent medical examination. 

A complete rationale for all opinions must be provided. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




